Citation Nr: 1705525	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  05-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for pulmonary disability. 

2.  Entitlement to service connection for numbness of the fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to February 1960. 

These matters come before the Board of Veterans' Appeals (Board) initially on appeal of a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2009.  

In January 2011, the Board denied the claims on appeal.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a 2013 Memorandum Decision, the Court vacated the Board's decision with respect to the denial of his claims of service connection for numbness of the fingers and asbestosis.

In October 2013 and October 2014, the Board remanded the issues of entitlement to service connection for entitlement to service connection for numbness of fingers, and entitlement to service connection for pulmonary disorder, to include asbestosis, for additional development.  

In June 2016, the Board remanded these matters again to afford the Veteran an additional Board hearing as elected by him after he was informed that the VLJ who conducted his June 2009 hearing was unavailable to participate in a decision.  

A hearing was held before the undersigned VLJ in November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for numbness of the fingers is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A pulmonary disability was not manifest in service or within one year of separation, and is otherwise unrelated to service.


CONCLUSION OF LAW

A pulmonary disability was not incurred in or aggravated by service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim.  There was substantial compliance with the remand directives.  In that regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  To that end, additional evidence was requested, to include from the National Personnel Records Center (NPRC), the Veteran was afforded VA examination by a primary care physician who consulted with a pulmonologist and agreed with the opinions provided, and the claim was readjudicated in the September 2015 Supplemental Statement of the Case (SSOC).  

II.  Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2004, prior to the initial unfavorable adjudication in March 2005.  The letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain and the evidence the Veteran must provide.  A March 2006 letter informed him how disability ratings and effective dates are determined.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify, despite the fact that the second letter was sent following the initial determination.  Here, there is no indication that the timing of the notice made any difference in the outcome of this claim.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

III.  Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service records, VA treatment record, and identified private treatment records with the claims file.  On remand, additional VA medical records were obtained.  A negative response was received from the Social Security Administration regarding records.  The NPRC indicated in December 2014 that all available records had been sent previously.  While the Veteran testified in November 2016 that he believed there could be additional VA treatment records for the period from 1960 through 1972, the record documents that VA has conducted adequate searches for VA records for all time periods relevant to this appeal.  All available identified records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  Following the most recent Remand Decision by the Board, VA obtained medical examination and opinion in July 2014 because earlier reports were deemed inadequate in their then-present state.  The Board notes that the examining physician reviewed the claims file in conjunction with formulating the opinions, consulted with a pulmonologist and answered all questions presented in the remand instructions.  The examiner also provided sufficient supporting rationale.  Based on the foregoing, the Board finds the July 2014 examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for pulmonary disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds all necessary medical opinion evidence in the physician's answers.  

Since VA has obtained all relevant identified records and obtained adequate medical opinion, its duty to assist in this case is satisfied.

In addition, during the 2016 Board hearing, the undersigned VLJ clarified the issue of service connection on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the appellant's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

IV.  Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including malignant tumors, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C.A. § 1154 (a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

V.  Analysis

The Veteran contends that his current pulmonary disability is etiologically related to service.  He testified that exposure to asbestos in service has led to present disability.  He also testified that he was exposed to chemicals that caused him to be short of breath in service, but he was always simply monitored for his blood pressure instead of being treated for any perceived breathing difficulty.  

Here, there is current pulmonary disability in the form of pulmonary pleural plaques and chronic obstructive pulmonary disease (COPD).  See July 2014 VA examination report for respiratory conditions.  

Further, the Board has already found that the Veteran is presumed to have been exposed to asbestos in service.  See September 2009 Board decision indicating, given the time period in which the Veteran served, his military occupational specialty, and his likely duties, the Board found that the Veteran was at least as likely as not exposed to asbestos in service.  The Board clearly does not dispute that the Veteran was exposed to asbestos via the use of asbestos blankets spread over bunkers in which he was operating radio equipment as a communications specialist and lineman.  His November 2016 testimony describes these conditions.  However, the Board observes no service records or evidence other than lay statements suggest that he was exposed to a chemical agent during the incident he described with the gas mask.  

The critical element that must now be addressed is whether there is a causal relationship between the present disability and the incurrence in service.  For the following reasons, the Board finds that the preponderance of the evidence is against a finding of such a causal relationship.  

In March 2001, the Veteran's daughter noted that the Veteran experienced chest pain, pressure, and restriction of his breathing after service.  In March 2002, the Veteran's mother noted that the Veteran had written to her about the chemical warfare training.  The Veteran's mother and aunt both noted that he had difficulty breathing after service. 

Service treatment records are silent for any symptoms, diagnosis, or treatment for a respiratory disorder.  No pulmonary symptoms were reported by the Veteran or noted by a military physician in a January 1960 discharge examination, the lungs were noted as normal.  The chest X-ray was negative.  Although there was a report of a history of whooping cough, he denied chronic cough, asthma and shortness of breath. 

VA outpatient treatment records from 1972 to 1978 are silent for any symptoms or diagnosis of a respiratory disorder.  In March 1972, a VA physician noted that the Veteran's lungs were clear to auscultation. 

In July 1996, a VA X-ray showed bilateral calcified pleural plaques.  In August 1996, the Veteran underwent a carotid endarterectomy.  In March 1998, a VA pulmonary function test suggested early indications of restriction, neuromuscular weakness, chest wall abnormalities, or poor effort.  A test performed in December 1999 was evaluated as unreliable, and the Veteran declined to participate in any additional function tests. 

In May 1998, a VA examiner noted the Veteran's reports of shortness of breath for approximately twenty years becoming more severe on exertion in the previous three years.  The examiner noted that the Veteran had used tobacco up to 1960.  The examiner also noted the Veteran's reports of exposure to ammonia in an industrial accident, work in a shipyard, work in an automobile facility with exposure to asbestos in brake linings, and work in construction with asbestos materials. 

In March 2000, the Veteran underwent cardiac catheterization and placement of a stent.  The attending physician noted that the Veteran reported a history of dizziness and shortness of breath.  The physician also noted a history of asbestos exposure without further explanation.  In November 2000, the Veteran was evaluated at a VA pulmonary clinic following the Veteran's report of increasing shortness of breath.  The examiner noted the Veteran's report of exposure to asbestos in the 1950s while working at a shipyard, in an automobile and truck assembly facility, and in work as an electrician.  An X-ray showed indications of pleural thickening and calcifications.  The examiner diagnosed asbestos pleural disease with calcified and noncalcified pleural plaques. 

In February 2002, a VA physician noted a review of the claims file and the Veteran's reports of exposure to gases during training in service.  The physician also noted the history of work exposure to ammonia and asbestos and post-service examination discussed above but that there was no information regarding exposure to asbestos in service.  The physician also noted the Veteran's cardiovascular disorder.  The physician concluded that the Veteran had asbestosis most likely related to exposure before and after service. 

In a November 2005 statement, the Veteran noted that he performed research that showed that the chemical warfare training in 1959 was performed as a test of chemicals including Agent Orange and other dioxin based chemicals to be used in Vietnam.  The Veteran did not disclose the source of this research.  In response to a request by the RO, in April 2006 the Joint Service Records Research Center reported that there was no evidence that herbicides were stored, sprayed, or tested at the Veteran's post in 1959. 

In October 2007, September 2009, and October 2009, the Veteran's private family practice physician provided statements without clinical records.  The physician noted a review of the Veteran's history including unspecified exposure to asbestos.  The physician noted that the Veteran never smoked and that his current pulmonary function was very poor even considering his age.  The physician did not discuss any exposure before or after service or the effects of the Veteran's cardiovascular disease.  The physician concluded that the chronic shortness of breath was related to the unspecified asbestos exposure in service with no further rationale. 

In November 2008, a private physician performed a follow up examination three months after the Veteran underwent a five-way coronary artery bypass graft procedure, noting that the Veteran was referred to him by the family physician.  The physician noted that the shortness of breath was greatly improved. 

In September 2009, the Veteran described his use of asbestos "blankets" to insulate and protect communications equipment and personnel in the field in winter weather.  In a September 2009 remand, the Board acknowledged that this exposure was at least as likely as not consistent with the nature and circumstances of his duties.  The Board found that exposure to chemical warfare gas and herbicide was not established but remanded the claim for a VA examination and opinion as to whether the diagnosed respiratory disease was related to the reported exposure from insulating blankets in service or from pre-and post-service exposure.

In the February 2013 memorandum decision vacating the Board's 2011 decision denying the claim of service connection for asbestosis, the Court noted that the Board relied on an inadequate 2009 VA examination opinion.  

Service personnel records obtained from the National Archives in 2013 show that the Veteran do not reflect exposure to chemical warfare gas or herbicide agents.  They also show that he reported civilian jobs of car polisher and electric buffer operator at a car manufacturer and an electrical apprentice for a boat manufacturer.  He went to airborne school at Fort Campbell from in late 1958, and earned a Parachutist badge.  

The Veteran was afforded a VA respiratory examination in July 2014 by a primary care physician who reviewed the record and consulted with a pulmonologist.  The diagnoses included COPD and pulmonary pleural plaques.  The examiner made a detailed account of the Veteran's relevant medical history and possible asbestos exposure both before and after service.  The examiner noted the Veteran's reported history of exposure to asbestos while working at GM both prior to and following service, as well as while he was an electrician apprentice assisting in the installation of electrical fixtures and equipment in boats while not in service.  The Veteran stated he also had asbestos exposure during active military service.  He reported that asbestos "blankets" were used during active military service to cover communication equipment that he was exposed to.  He reported that he smoked from 1957 to 1961.  

The Veteran reported no respiratory problems prior to service.  He stated he was able to handle 5,000 bales of hay daily without respiratory difficulty.  He stated initially during active military service he was consistently finishing second place in runs during physical training.  The Veteran gave a detailed report of how he was selected to be exposed to chemicals with a gas mask in a chamber.  He developed exertional shortness of breath thereafter.  He reported that he first became short of breath after a relay race following the gas exposure during active service.  He stated that the gas exposure incident was never documented in his military records.  

The examiner found no respiratory issues noted in the service treatment records.  The Veteran denied shortness of breath, chronic cough, coughing up blood, and pain or pressure in his chest at the time of his January 1960 discharge evaluation.  His lung examination was normal at that time.  The post service documented medical history was discussed in detail.  

As to the current diagnoses of pleural plaques and COPD, the examiner noted as follows: 

Pleural plaques where first noted on chest x-rays dated 07/23/1996 taken prior to right shoulder orthopedic surgery. Chest x-rays dated 08/17/2007 prior to laminectomy surgery demonstrated hyperinflated lungs suggestive of emphysema (COPD). In a report dated 11/13/2008 it is stated that the veteran "had chest pain and shortness of breath in 1997 requiring stent of unknown vessel at the VA. Since then he has been chronically short of breath." VA records initially mention dyspnea on exertion at the time of a cardiac catheterization on 03/09/2000 "DOE with 1 block of level walking." The cardiac cath was to evaluate angina symptoms so it is not known if the respiratory symptoms the veteran was having at that time were related to his pleural plaques or a cardiac condition. He did have stenting of the proximal LAD at that time.

The examiner concluded that Veteran's pulmonary pleural plaques are less likely as not causally etiologically related to his 1958 through 1960 period of active military service, and more likely as not related to times prior to and following active military service when he was exposed to asbestos while employed as an auto polisher and electrician apprentice, and electrician.  The rationale was as follows:

There is no reported exposure to asbestos documented during this veteran's [less than] 2 year period of active military service. The veteran admits to asbestos exposure during employment pre- and post-active military service as an auto polisher and electrician apprentice, and electrician. His COPD is more likely as not caused by or a result of his prior 7 year smoking history.

He further found that the Veteran's pulmonary pleural plaques and COPD are less likely as not related to symptoms or signs that may have occurred within one year of this veteran's service separation in February 1960.  The rationale was as follows:  

A careful review of the veteran's active military service medical records reveals no respiratory condition. The veteran denies shortness of breath, chronic cough, coughing up blood, and pain or pressure in his chest at the time of his [1960] discharge evaluation. His lung examination was normal at that time. There are no medical records available to review for the year following this veteran's active military service.

He further opined that the etiology of this Veteran's current respiratory and pulmonary pathology, including pulmonary pleural plaques, is less likely as not attributable to any disease or incident suffered during the period of his active service, and more likely as not attributable to his asbestos exposure during employment pre- and post-active military service as an auto polisher and electrician apprentice, and electrician.  H observed the Veteran's COPD is more likely as not caused by or a result of his prior 7 year smoking history.  The rationale was as follows: 

Although the veteran states he was exposed to asbestos during active military service, there is no documented exposure to asbestos during this veteran's brief ([less than] 2 year) period of active military service. The veteran admits to asbestos exposure during employment pre and post-active military service as an auto polisher and electrician apprentice, and electrician. His COPD is more likely as not caused by or a result of his prior 7 year smoking history.

Finally, the physician explained that there were no VA Compensation and Pension certified pulmonologists at the local VAMC and therefore, this case, including all chest X-rays, PFTs, and CT Chest scans, was discussed with a VAMC pulmonologist.  She was in agreement with all diagnoses and opinions presented above.  The pulmonologist felt "pleural plaques" was an appropriate diagnosis in this case, and that "asbestosis" was not appropriate because the Veteran did not demonstrate systemic findings of asbestos exposure.  The pulmonologist also felt this Veteran's brief period of active military service without documentation of asbestos exposure would less likely as not cause this veteran's pleural plaques.  The pulmonologist also confirmed this veteran's COPD was more likely as not caused by or a result of his prior smoking history.

As noted, the records contain no medical opinions linking the Veteran's current pulmonary disabilities to his active duty service generally or any of the aforementioned service-related incidents reported by the Veteran.  Service treatment records definitively do not indicate pulmonary disability, and no chronic pulmonary disability was noted for several years following service.  (Malignant tumor has not been diagnosed.)  Rather, at separation the lungs were normal and the chest X-ray was negative for pathology.  In addition, he denied a pertinent history, to include shortness of breath.  Furthermore, the 2014 VA examiner has opined against a relationship between the current disability and service.  Based on the competent and credible lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current pulmonary disability is causally related to his active duty service.  

In making this decision, the Board has fully considered the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  However, his opinion as to the etiology of his current disability is outweighed by the medical opinion evidence, particularly the 2014 VA opinion discussed above.  In this regard, the examiner considered the reported history in arriving at the opinion, as well as the contemporaneous records and service treatment records.  The Board does, in fact, adopt the 2014 opinion to determination that service connection for pulmonary disability is not warranted. 

To the extent that the Veteran reported an in-service and continuing history of shortness of breath, such report is not credible.  The statement is inconsistenet with the normal separation examination.  In addition, the statement is inconsistent with his specific denial of a history of shortness of breath at separation.  

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence is against a finding that the Veteran's pulmonary disability is causally related to his service.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Service connection for pulmonary disability is denied.


REMAND

Additional development is warranted in this claim prior to Board review of this appeal.  

Service connection for osteoarthritis with degenerative disc disease of the cervical spine was granted in a September 2015 rating decision.  As pointed out by the Court in the 2013 Memorandum Decision, the claims of service connection for numbness of the fingers and cervical spine disability are intertwined.  See Memorandum Decision pp.13 and 14.  As was referenced at the recent hearing before the undersigned, it has been alleged that a disability manifested by numbness of the fingers is proximately due to the service-connected cervical spine disability.  The Veteran maintains that a distinct disability of numbness of the fingers is secondary to the cervical spine disease, or was caused by the parachute crash.

A review of the record discloses that the August 2015 peripheral nerves examination did not address the issue of whether any current disability characterized as numbness of the fingers is proximately due to the now service-connected cervical spine disability.  A July 2014 VA examiner opined, prior to the grant of service connection for the cervical disability, that his numbness was due to generalized arthritis, but did not address any cervical disability.  Nor is there any other competent evidence that addresses any potential relationship between service-connected cervical disability and finger numbness.  

Given that service connection has now been granted for the cervical spine disability, the theory of secondary service connection should be addressed in an addendum to the recent peripheral nerves examination report of August 2015.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claim should be returned to the examiner who performed the August 2015 peripheral nerves examination, or a suitable substitute if the examiner is unavailable.  After reviewing the record and noting that such review took place, the examiner should clearly identify whether the Veteran has a disability characterized as numbness of the fingers other than the service-connected degenerative disc disease of the cervical spine.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any such current disability 1) was incurred in service or is otherwise medically related to service, to include the documented and described parachute jumps therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected degenerative disc disease of the cervical spine.  

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.  

The Veteran is considered a reliable historian inasmuch as he reports the parachute related incident reflected in his November 2016 testimony before the undersigned.  See P. 8 of November 2016 hearing transcript wherein he asserts he was helping another person on a jump and he crashed through a tree on landing.

2.  The AOJ should undertake any additional development deemed warranted.

3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


